 


113 HRES 664 IH: Providing for the arrest of Lois G. Lerner to answer the charge of contempt of Congress.
U.S. House of Representatives
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 664 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2014 
Mr. Stockman submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Providing for the arrest of Lois G. Lerner to answer the charge of contempt of Congress. 
 

Whereas Lois G. Lerner, former Director, Exempt Organizations, Internal Revenue Service, has been found to be in contempt of Congress for willfully and intentionally refusing to comply with a congressional subpoena duly issued by the Committee on Oversight and Government Reform, thereby obstructing the Congress in the lawful exercise of its constitutionally mandated legislative powers;
Whereas such behavior is an insult to the dignity of the House of Representatives, an attack upon the integrity of its proceedings, works violence upon the rights of the House collectively, and therefore implicates the long-recognized inherent power of the House to punish and commit for contempt, privileged under the Constitution;
Whereas recent history with similarly contumacious and insolent witnesses such as Eric Himpton Holder, Junior, strongly suggests that the present statutory judicial rubric set up to punish and reform such insubordinate and obstructionist witnesses would be ineffective in this case, as it is likely that the U.S. Attorney for the District of Columbia would refuse to perform his lawful duty to bring the offending contemnor Lerner before a Grand Jury and prosecute the same for her misconduct pursuant to section 104 of the Revised Statutes of the United States (2 U.S.C. 194) and section 102 of the Revised Statutes of the United States (2 U.S.C. 192);
Whereas the executive and judicial branches’ prolonged and dawdling failure to prosecute Attorney General Holder’s insolent contempt of the 112th Congress strongly suggests that a like proceeding against contemnor Lerner would be similarly futile, and the threat of such prosecution has clearly been insufficient to encourage contemnor Lerner to be honest and candid with the Congress regarding the heinous actions of the Internal Revenue Service: Now, therefore, be it
 
That the Speaker issue his warrant, directed to the Sergeant-at-Arms, or his deputy, commanding him to arrest and take into custody forthwith, wherever to be found, the body of Lois G. Lerner, and bring her to the bar of the House without delay to answer to the charge of contempt of its authority, breach of its privileges, and gross and wanton insult to the integrity of its proceedings, and in the meantime keep the body of Lerner in his custody in the common jail of the District of Columbia, subject to the further order of the House. While in custody, Lerner shall enjoy no special privileges beyond those extended to her fellow inmates, shall not access any computer or telephone, and shall not be visited by anyone other than her counsel, clergy, physician, or family. 
 
